FILED
                             NOT FOR PUBLICATION                            MAR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL DE JESUS LUE-MARTINEZ,                    No. 09-71968

               Petitioner,                       Agency No. A099-526-564

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY and BYBEE , Circuit Judges.

       Manuel de Jesus Lue-Martinez, a native and citizen of El Salvador, petitions

for review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because the unfulfilled, anonymous threats to Lue-Martinez did not rise

to the level of past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182

(9th Cir. 2003) (holding unfulfilled threats and an incident of physical violence did

not establish past persecution). Likewise, the evidence does not compel the

conclusion that Lue-Martinez established a well-founded fear of future persecution.

See Khourassany v. INS, 208 F.3d 1096, 1101 (9th Cir. 2000) (holding similarly

situated, unharmed family members undermine future fear); Nahrvani v. Gonzales,

399 F.3d 1148, 1154 (9th Cir. 2005) (holding future fear is speculative if petitioner

fails to show government is unable or unwilling to protect him).

      Because Lue-Martinez has not “specifically and distinctly argued and

raised” the issue of CAT relief, he has waived that claim. Arpin v. Santa Clara

Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001); Castro-Perez v.

Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71968